Case 1:19-cv-02215-RGA Document 21 Filed 09/09/20 Page 1 of 16 PageID #: 1497



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

IN RE THGH LIQUIDATING LLC, et al.,             : Chapter 11
                                                : Case No. 19-11689 (JTD)
                       Liquidating Debtors.     : (Jointly Administered)
___________________________________________:
ALEX M. AZAR II, in his official capacity as    :
Secretary, United States Department of Health   :
and Human Services; and SEEMA VERMA, in her :
official capacity as Administrator, Centers for :
Medicare and Medicaid Services,                 : Civ. No. 19-2215-RGA 1
                                                :
                       Appellants,              :
              v.                                :
                                                :
THGH LIQUIDATING LLC, et al.,                   :
                                                :
                       Appellees.               :
______________________________________________________________________________


                                   MEMORANDUM OPINION


Joseph H. Hunt, Assistant Attorney General; David C. Weiss, United States Attorney; Ellen W.
Sleights, Assistant United States Attorney, Wilmington Delaware; Ruth A. Harvey, Lloyd H.
Randolph, Seth B. Shapiro, Andrew Warner, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, Washington, D.C., attorneys for appellant, the United States.
Derek C. Abbott, Curtis S. Miller, Daniel B. Butz, Morris Nichols Arsht & Tunnell LLP,
Wilmington, Delaware, attorneys for appellees, the TH Liquidating Trust and the Liquidating
Debtors.




September 9, 2020


1
    The parties inconsistently caption this case. I have adopted Appellees’ version. (D.I. 18).
Case 1:19-cv-02215-RGA Document 21 Filed 09/09/20 Page 2 of 16 PageID #: 1498



/s/ Richard G. Andrews
ANDREWS, UNITED STATES DISTRICT JUDGE:

       Appellants, Alex M. Azar II, as Secretary of the United States Department of Health and

Human Services (“HHS”), and Seema Verma, as Administrator of the Centers for Medicare and

Medicaid Services (“CMS,” and, together with HHS, the “Government”) have appealed the plan

confirmation order, dated November 27, 2019 (D.I. 1-1) 2 (“Confirmation Order”), entered in the

Chapter 11 cases of True Health Diagnostics, LLC (“True Health”) and certain of its affiliates

(“Debtors”). For the reasons set forth below, the Confirmation Order is affirmed.

I.     BACKGROUND

       A.      The Chapter 11 Cases and Adversary Proceeding
       On May 30, 2017, True Health received a Notice of Suspension of Medicare Payments

dated May 26, 2017 (the “2017 Suspension Notice”) from CMS. (Adv. D.I. 1). The 2017

Suspension Notice informed True Health that CMS had suspended 100% of Medicare payments

to True Health as of May 25, 2017 pursuant to 42 C.F.R. § 405.371(a)(2) on the basis of

“credible allegations of fraud,” which the letter explains can come from “any source” including

“fraud hotline complaints.” The 2017 Suspension Notice cited eight specific claims submitted

over a one-year period that did not comply with Medicare guidelines. The eight claims represent

0.008% of all claims submitted by True Health to Medicare during the relevant time period. On

June 13, 2019, True Health received a second suspension notice (the “2019 Suspension Notice”)

from CMS imposing another 100% payment suspension of Medicare payments to True Health.

This second suspension was based upon five of the same claims – all with 2017 service dates –




2
  Citations to docket items are to the docket in this case unless otherwise indicated. The docket of
the Chapter 11 cases, captioned In re TGH Holdings LLC, No. 19-11689 (JTD) (Bankr. D. Del.),
is cited as “B.D.I. __.” The docket of the adversary proceeding, captioned Azar. v. True Health
Diagnostics, LLC, Adv. No. 19-50280 (JTD) (Bankr. D. Del.), is cited as “Adv. D.I. __.”
                                                 2
Case 1:19-cv-02215-RGA Document 21 Filed 09/09/20 Page 3 of 16 PageID #: 1499



that were reviewed as part of the original 2017 suspension and investigation. Id.

       On July 30, 2019 (the “Petition Date”), True Health and certain affiliates filed voluntary

petitions for relief under chapter 11 of the Bankruptcy Code. True Health also initiated an

adversary proceeding by filing a complaint and moving for a preliminary injunction against the

Government to enforce the automatic stay and to enjoin the Government from withholding

Medicare payments for post-petition services rendered by True Health. (See Adv. D.I. 1, 3, 4).

       B.      The Payment Order and Appeal

       On August 29, 2019, the Bankruptcy Court granted the motion for preliminary injunction.

True Health Diagnostics LLC v. Azar (In re THG Holdings LLC), 604 B.R. 154 (Bankr. D. Del.

2019); see Adv. D.I. 28 (the “Payment Order”). The Bankruptcy Court held that it had

jurisdiction under the Third Circuit’s decision in University Medical Center v. Sullivan (In re

University Medical Center), 973 F.2d 1065 (3d Cir. 1992) to enjoin CMS from withholding

Medicare payments from True Health in bankruptcy. 604 B.R. at 159. The Bankruptcy Court

further held that “the post-petition Medicare reimbursements are indisputably property of the

estate” under § 541(a) of the Bankruptcy Code, and that CMS’s withholding of such payments

after True Health’s bankruptcy filing was a violation of the automatic stay under § 362(a) of the

Bankruptcy Code. Id. at 160-61.

       The Bankruptcy Court rejected the Government’s contention that withholding Medicare

payments to True Health fit within the police power exception to the automatic stay under §

362(b)(4) of the Bankruptcy Code. Id. at 161. Prior to the hearing on the preliminary injunction

motion, the Government represented to the Bankruptcy Court that it would not submit any

evidence at the hearing. Id. at 160 n.3. Notwithstanding that agreement, at the hearing the

Government asserted that there were post-petition fraud allegations that were being investigated

and attempted to introduce declarations. The Court sustained True Health’s objection to the

                                                 3
Case 1:19-cv-02215-RGA Document 21 Filed 09/09/20 Page 4 of 16 PageID #: 1500



introduction of the declarations. (See Adv. D.I. 25 at 28:1-29:16). Accordingly, the Bankruptcy

Court entered the Payment Order, which, among other things, required the Government to

continue making Medicare payments owed to True Health on or after the Petition Date (“Ordered

Payments”). (See Adv. D.I. 28). The Payment Order was set to expire on the earlier of (a) entry

of a final judgment in the adversary proceeding, or (b) an order terminating the relief granted

under the Order. (See id.)

       On September 12, 2019, the Government filed a timely notice of appeal of the Payment

Order. (Azar v. True Health Diagnostics, LLC, Civ. No. 19-1714-RGA, D.I. 1). The Bankruptcy

Court and I both denied stays pending appeal. (Id., D.I. 9 at 2; D.I. 31 at 33-41). I later

dismissed the interlocutory appeal. (Id., D.I. 48, 49).

       Each party moved to dismiss the adversary proceeding. The Bankruptcy Court entered an

order denying both motions to dismiss on July 7, 2020. (Adv. D.I. 93, 94). Thus, the adversary

proceeding is pending.

       C.      The Confirmation Order and Appeal

       The Bankruptcy Court approved sales of substantially all of the Debtors’ business on

September 20, 2019 and October 30, 2019. (See B.D.I. 271, 432). In connection with winding

down the Debtors’ estates, the Debtors engaged in negotiations with their secured lenders and the

official committee of unsecured creditors to formulate terms of a liquidating chapter 11 plan

(B.D.I. 508) (as amended, the “Plan”). After interim approval by the Bankruptcy Court, votes on

the Plan were solicited from creditors, and the Plan was overwhelmingly accepted by all classes

of claims entitled to vote. (See id.) Classes 3 and 4 in the Plan, which represent secured claims

against the Debtors entitled to vote, unanimously accepted the Plan. (See id.) Class 5, which

represents holders of unsecured claims, accepted the Plan by a wide margin. (See id.)

       On November 26, 2019, the Bankruptcy Court held a confirmation hearing to consider

                                                 4
Case 1:19-cv-02215-RGA Document 21 Filed 09/09/20 Page 5 of 16 PageID #: 1501



final approval of the Debtors’ disclosure statement and final confirmation of portions of the Plan

to which the Government had objected. Prior to the confirmation hearing, the Debtors and the

Government entered into a stipulation governing the evidence to be admitted at the confirmation

hearing (B.D.I. 498) (the “Stipulation”). Pursuant to the Stipulation, the Government agreed that

it would not introduce any evidence challenging the Debtors’ evidence that they provided

valuable and necessary services in exchange for the Ordered Payments. (See Stipulation, ¶ 8).

The Government also stipulated that it would not offer any evidence of misconduct by the

Debtors or evidence supporting an administrative expense claim. (See id.)

       As noted by the Bankruptcy Court, “The Government, in its closing argument, agreed

that it was limiting its objections to feasibility, good faith, and the scope of the releases being

provided under the terms of the Plan.” (D.I. 6-2 at 75:1-4). Following oral argument, the

Bankruptcy Court overruled each of the Government’s remaining objections. (Id. at 75:1-81:1).

On November 27, 2019, the Bankruptcy Court entered the Confirmation Order in accordance

with its ruling. (D.I. 1-1). The Bankruptcy Court stated that it would deny any motion for a stay

without a hearing. (See D.I. 6-2 at 82:13-83:13).

       On December 1, 2019, the Government filed a notice of appeal with respect to the

Confirmation Order together with an emergency motion for stay pending appeal. (D.I. 1, 2). On

December 5, 2019, I issued an order denying the emergency motion. (D.I. 9). The merits of the

appeal are fully briefed. (D.I. 16, 18, 20). The Court did not hear oral argument because the

facts and legal arguments are adequately presented in the briefs and record, and the decisional

process would not be significantly aided by oral argument.

II.    JURISDICTION AND STANDARD OF REVIEW

       Appeals from the Bankruptcy Court to this Court are governed by 28 U.S.C. § 158.

District courts have mandatory jurisdiction to hear appeals “from final judgments, orders, and

                                                   5
Case 1:19-cv-02215-RGA Document 21 Filed 09/09/20 Page 6 of 16 PageID #: 1502



decrees.” 28 U.S.C. § 158(a)(1). The Confirmation Order is a final order. The standard of

review is de novo for legal issues and clearly erroneous for factual determinations. In re Global

Industrial Techs., Inc., 645 F.3d 201, 209 (3d Cir. 2011) (en banc). The Government raises

three issues on appeal, and it asserts this Court’s review is de novo. Debtors do not challenge

this assertion. Thus, although I have some reservations about whether the feasibility and good

faith issues (IV.B and IV.C infra) are entirely legal, I treat all issues raised by the Government as

being subject to de novo review.

III.     PARTIES’ CONTENTIONS

         The Government contends that the Bankruptcy Court erred in confirming the plan

because it ignored the Government’s argument that the Payment Order was entered in

contravention of In re Denby-Peterson, 941 F.3d 115 (3d Cir. 2019), a decision that was issued

by the Third Circuit two months after the entry of the Payment Order.

         The Government further contends that the Bankruptcy Court erred in determining that the

Plan was feasible, as required under § 1129(a)(11) of the Bankruptcy Code, and submitted in

good faith as required under § 1129(a)(3) of the Bankruptcy Code, because the Debtors will lack

funds to return the Ordered Payments in full upon reversal of the erroneously entered Payment

Order.

         Finally, because there was no stay of the Confirmation Order, the Plan became effective

and was substantially consummated on December 6, 2019, and True Health contends that the

appeal is now equitably moot and should be dismissed.

IV.      ANALYSIS

         Under § 362 of the Bankruptcy Code, the filing of a bankruptcy petition automatically

triggers the automatic stay. 11 U.S.C. § 362. Subsection (a)(3) prohibits “any act to obtain

possession of property of the estate . . . or to exercise control over property of the estate.” 11

                                                  6
Case 1:19-cv-02215-RGA Document 21 Filed 09/09/20 Page 7 of 16 PageID #: 1503



U.S.C. § 362(a)(3). The purpose of the automatic stay is two-fold:

               (1) to protect the debtor, by stopping all collection efforts, harassment, and
               foreclosure actions, thereby giving the debtor a respite from creditors and a
               chance “to attempt a repayment or reorganization plan or simply be relieved of
               the financial pressures that drove him [or her] into bankruptcy;” and (2) to protect
               “creditors by preventing particular creditors from acting unilaterally in self-
               interest to obtain payment from a debtor to the detriment of other creditors.”

Constitution Bank v. Tubbs, 68 F.3d 685, 691 (3d Cir. 1995) (quoting Maritime Elec. Co. v.

United Jersey Bank, 959 F.2d 1194, 1204 (3d Cir. 1991)).

       A.      Denby-Peterson Does Not Require Reversal of the Payment Order

       In University Medical Center, the Third Circuit considered the precise issue in this case –

whether the automatic stay under § 362(a) prohibits the government’s post-petition withholding

of Medicare payments to a healthcare provider in bankruptcy. University Medical Center, 973

F.2d at 1072. In that case, HHS withheld interim payments due to healthcare provider UMC for

post-petition services on a theory of “contractual recoupment” (id. at 1071) for HHS’s

overpayment for prepetition services. The Third Circuit determined such withholding to be a

violation of the automatic stay. Id. at 1075. The Third Circuit emphasized the importance of the

automatic stay to preserve a financially troubled Medicare provider with the opportunity to

reorganize and continue Medicare benefits. Id. at 1084. The Third Circuit further noted that “we

are not holding that HHS can never recover the reimbursement overpayments made to UMC,

only that HHS cannot ignore the reach of the automatic stay in its effort to attain an

administrative priority over UMC’s other general creditors.” Id. at 1084-85. The Bankruptcy

Court relied on this precedent in enforcing the automatic stay and ordering the Government to

pay True Health for post-petition services rendered.




                                                 7
Case 1:19-cv-02215-RGA Document 21 Filed 09/09/20 Page 8 of 16 PageID #: 1504



       The Government argues that the Third Circuit’s decision in Denby-Peterson implicitly

overruled the earlier ruling in University Medical Center. I disagree. Denby-Peterson does not

overrule University Medical Center, and it is distinguishable from the facts in this case.

       Denby-Peterson involved a secured creditor’s failure, following notice of the debtor’s

bankruptcy, to return collateral (a car) lawfully repossessed pre-petition. It addressed the issue

of whether the secured creditor violated the automatic stay by maintaining possession of the

collateral. Denby-Peterson, 941 F.3d at 123. In its analysis, the Third Circuit stressed that “one

of the automatic stay’s primary purposes is to maintain the status quo between the debtor and

[his] creditors.” Id. at 126 (internal quotations omitted). The Third Circuit found that, although

the secured creditor retained possession of the debtor’s property post-petition, there was no

violation of the automatic stay because there was no “post-petition affirmative act” by the

creditor to exercise control over the debtor’s property — the creditor was only preserving the

“status quo” by continuing to withhold the property. Id. at 125-26. Thus, “exercis[ing] control

over the [property of the estate] by keeping it in their possession after learning of the bankruptcy

filing” does not qualify as a stay violation because it is “merely passively retain[ing] th[e] same

possession” of property that the party had pre-petition.

       The Bankruptcy Court distinguished Denby-Peterson in its decision confirming the Plan:

       The situation here is very different. The Government took action postpetition to obtain
       possession of the property of the debtors’ estate by withholding payments for work
       performed by the debtors postpetition. Every time an invoice was submitted for payment,
       the Government made the determination not to pay that invoice. That is action post-
       petition; and, therefore, … the ruling in Denby-Peterson is simply not applicable here.

(D.I. 6-2 at 76:5-12). On appeal, the Government argues that, because its decision to suspend

True Health and withhold reimbursements was made pre-petition, the decision to continue

withholding post-petition payments is not an affirmative act — a requirement set forth in Denby-

Peterson — but rather a preservation of the status quo. (D.I. 16 at 7). Even if CMS were

                                                 8
Case 1:19-cv-02215-RGA Document 21 Filed 09/09/20 Page 9 of 16 PageID #: 1505



making a new individual determination not to pay each invoice, the Government argues, Denby-

Peterson makes clear that a creditor’s withholding of property is permitted because it is merely

“keeping it in [the creditor’s] possession.” (Id. (citing Denby-Peterson, 941 F.3d at 126)). The

Government relies on the dictionary definition of withhold as “to hold back from action,” “to

keep in custody,” or “to refrain from granting, giving, or allowing.” (Id.) By misconstruing

withholding payment as an affirmative act, the Government asserts, the Bankruptcy Court made

preservation of the status quo impossible.

       The status quo argument is unavailing. To the extent the Debtors continued to provide

services to Medicare customers, notwithstanding the bankruptcy filing, the situation changed

each day post-petition. As the Bankruptcy Court aptly noted, the secured creditor in Denby-

Peterson “only repossessed property in which it held a pre-petition security interest.” (Adv. D.I.

93 at 4-5). Here, the Government withheld post-petition payments for laboratory tests and

services that True Health performed post-petition. Thus, unlike Denby-Peterson, the

Government “did not merely retain the same possession and control over the Debtor’s pre-

petition property. Rather, by withholding Medicare payments for services performed post-

petition, the [Government] engaged in affirmative acts to exercise control over post-petition

property of the estate in violation of the automatic stay.” (Id. at 5). As True Health correctly

points out, the automatic stay also prohibits “the commencement or continuation . . . of a

judicial, administrative, or other action or proceeding against the debtor that was or could have

been commenced before the commencement of the case.” (D.I. 18 at 10 n.3 (citing 11 U.S.C. §

362(a)(1))). The Government’s withholding of the Ordered Payments was a clear continuation

of a “proceeding or other action” commenced before the commencement of the case.

       Denby-Peterson does not mention University Medical Center. Moreover, Denby-

Peterson was not issued by an en banc panel and thus did not overrule University Medical

                                                 9
Case 1:19-cv-02215-RGA Document 21 Filed 09/09/20 Page 10 of 16 PageID #: 1506



Center under the Third Circuit’s internal guidelines. See Internal Operating Procedures of the

United States Court of Appeals for the Third Circuit (2018) § 9.1; Association of New Jersey

Rifle & Pistol Clubs Inc. v. Attorney General New Jersey, ___ F.3d ___, 2020 WL 5200683, at

*4 (3d Cir. Sept. 1, 2020). In addition, I am persuaded that the facts of Denby-Peterson differ

significantly from the facts at issue here. University Medical Center remains good law and

binding precedent recognizing that withholding of Medicare payments for post-petition services

performed by a healthcare provider in bankruptcy constitutes a violation of the automatic stay.

       B.      Even Assuming the Payment Order Is Reversed or Vacated, the Government
               Failed to Establish Administrative Expense Status in Support of its Plan
               Feasibility Objection

       In addressing the Government’s Plan feasibility objection, the Bankruptcy Court noted:

               The Government continues that it should be able to recover payments without
               showing, under Section 503(b) of the Code, that the payments are an
               administrative claim. Notably, the Government cites no authority that it should be
               exempt from that provision of the Code, and the Court is not aware of any such
               exemption for the Government.

(D.I. 6-2 at 78:5-10). The Bankruptcy Court ruled, “The Government’s claim to recover . . . is,

in effect, a claim to recover for pre-petition claims for alleged fraud and overpayments that

occurred pre-petition, and therefore constitute pre-petition claims.” (Id. at 77:25-78:4).

       According to the Government, the Bankruptcy Court erred in entering the Confirmation

Order because the Plan was not feasible under § 1129(a)(11) of the Bankruptcy Code. Even a

planned liquidation must be feasible, it argues, and in considering feasibility, “a bankruptcy court

must evaluate the possible impact of the debtor’s ongoing civil litigation.” In re Am. Capital

Equip., LLC, 688 F.3d 145, 156 (3d Cir. 2012). The Government argues that the Bankruptcy

Court should have taken into account the Government’s high probability of success in the

adversary proceeding, with the result that a return of the Ordered Payments in full will be

required. As the Plan does not contain a claim reserve or other means for CMS to recover under

                                                10
Case 1:19-cv-02215-RGA Document 21 Filed 09/09/20 Page 11 of 16 PageID #: 1507



the Plan if a court orders return of the Ordered Payments, the Government argues, the Plan

should not have been confirmed. (D.I. 16 at 9-10; D.I. 20 at 8-11).

       Conversely, True Health argues that the Government has never explained what regulation

or provision of the Bankruptcy Code would require the return of the Ordered Payments, and the

Government is merely attempting to circumvent the Bankruptcy Code’s priority scheme and

secure a finding that it would be automatically entitled to a return of the Ordered Payments if it

were eventually successful. (See D.I. 18 at 11). To be returned in full, the Ordered Payments

would have to qualify as an administrative expense of the Debtors’ estates. However, True

Health asserts, the Ordered Payments do not represent a claim by the Government against the

estate. Rather, the Debtors had a contractual right to such payments for services actually

rendered by the Debtors, and the Government presented the Bankruptcy Court with no evidence

to the contrary. (See id.)

       Unlike unsecured claims governed by § 502 of the Bankruptcy Code, “requests for

payment of administrative expenses are not entitled to the presumption of correctness that is

accorded claims that prepetition creditors assert through proofs of claim. An entity seeking

allowance of an administrative expense has the burden of proof.” 4 COLLIER ON BANKRUPTCY ¶

503.04[1] (Richard Levin & Henry J. Sommers, eds. 16th ed.); see In re SRC Liquidation, LLC,

573 B.R. 537, 540 (Bankr. D. Del. 2017) (“The claimant bears the ultimate burden of

establishing a valid administrative expense claim by a preponderance of the evidence.”). The

Government argues that disputed administrative expense claims are not resolved at confirmation

hearings, but rather after a separate notice and hearing. (See D.I. 20 at 9). However, a claimant

has the burden even when it is simply requesting that a bankruptcy court estimate an

administrative claim for the purpose of establishing a claims reserve. See In re FRG, Inc., 121



                                                11
Case 1:19-cv-02215-RGA Document 21 Filed 09/09/20 Page 12 of 16 PageID #: 1508



B.R. 451, 456 (Bankr. E.D. Pa. 1990) (allocation of the burden of proof in a claim estimation is

the same as in deciding objections to proofs of claim).

       The record supports True Health’s arguments. Despite holding the burden of proof under

§ 503(b) of the Bankruptcy Code, the Government presented no evidence to demonstrate that the

Ordered Payments represented (or could represent) claims entitled to administrative priority. As

True Health points out, the Government stipulated not to offer any proof of any administrative

expense claim in connection with its objection to the entry of the Confirmation Order. (B.D.I.

498 at 3-4). Moreover, the Bankruptcy Court found that the Ordered Payments were earned by

the Debtors during the bankruptcy cases, which clearly undermines the Government’s theory that

it would be entitled to the return of the Ordered Payments:

               And I would also conclude that, in this case, contrary to the Government’s
               position, the post-petition payments, if reversed, would not constitute unjust
               enrichment because the payments … made by the Government here were for work
               performed post-petition, and the Government has stipulated, for purposes of the
               confirmation hearing, that the debtors did not engage in any post-petition fraud or
               receive any post-petition overpayments; therefore, that objection is overruled.

(D.I. 6-2 at 76:20-77:3). Indeed, the record reflects that the only testimony at the hearing was

that the Ordered Payments were made for services actually rendered. (See id. at 12:9-13:24,

21:7-16, 21:21-25).

       The Government fails to explain how it is entitled to the return of the Ordered Payments

under the Bankruptcy Code if the Payment Order is reversed. Absent a statutory mechanism to

do so, such as proving an entitlement to a secured claim or an administrative expense, the

Government has no automatic right to payment if it succeeds in its appeal; while the Government

may have a claim against the Debtors’ estate, that claim is not entitled to priority under the

Bankruptcy Code. Having stipulated not to offer any proof of any administrative expense claim

in connection with its objection to the entry of the Confirmation Order, the Government cannot


                                                 12
Case 1:19-cv-02215-RGA Document 21 Filed 09/09/20 Page 13 of 16 PageID #: 1509



now claim that the Plan was not feasible on the basis that it might have an administrative

expense claim for the return of the Ordered Payments. The Government did not present

evidence, authority, or even a valid legal theory. Thus, the Bankruptcy Court did not err in

overruling the Government’s plan feasibility objection based on an inadequate administrative

claim reserve.

       C.        The Bankruptcy Court Did Not Err in Determining that the Plan Was
                 Proposed in Good Faith

       According to the Government, the Debtors have aimed throughout the bankruptcy case to

extract money from the Government to pay other creditors, and, in doing so, the Debtors have

not dealt with creditors with fundamental fairness, nor proposed the Plan with good intention.

The Government further asserts that it is inconsistent with the Bankruptcy Code’s objectives for

a debtor to attempt to prevent a creditor from vindicating its proper rights under the Bankruptcy

Code by taking actions that serve no purpose other than to moot an appeal.

       A reorganization plan may be confirmed only if it “has been proposed in good faith and

not by any means forbidden by law.” 11 U.S.C. § 1129(a)(3). See, e.g., In re W.R. Grace & Co.,

729 F.3d 332 (3d Cir. 2013). Under Third Circuit law, “good faith” requires that a “plan be

‘proposed with honesty, good intentions and a basis for expecting that a reorganization can be

effected with results consistent with the objectives and the purposes of the Bankruptcy Code.’”

In re Zenith Elecs. Corp., 241 B.R. 92, 107 (Bankr. D. Del. 1999) (quoting In re Sound Radio,

Inc., 93 B.R. 849, 853 (Bankr. D.N.J. 1988)); see also In re PPI Enters. (U.S.), Inc., 228 B.R.

339, 347 (Bankr. D. Del. 1998) (“[C]ourts have held a plan is to be considered in good faith “if

there is a reasonable likelihood that the plan will achieve a result consistent with the standards

prescribed under the Code.”). Courts have held that § 1129(a)(3) requires that a plan “(1) fosters

a result consistent with the Code’s objectives, (2) the plan has been proposed with honesty and


                                                 13
Case 1:19-cv-02215-RGA Document 21 Filed 09/09/20 Page 14 of 16 PageID #: 1510



good intentions . . . and (3) there was fundamental fairness in dealing with the creditors.” In re

Genesis Health Ventures, Inc., 266 B.R. 591, 609 (Bankr. D. Del. 2001) (internal citations

omitted). “[G]ood faith is to be determined by the totality of the circumstances.” Sandy Ridge

Dev. Corp. v. Louisiana National Bank (In re Sandy Ridge Dev. Corp.), 881 F.2d 1346, 1353

(5th Cir. 1989).

       The Government argues that the Plan’s failure to provide an adequate reserve or

mechanism for recovery was intentional, and the Plan did not satisfy the good faith prerequisite

of § 1129(a)(3) because it was intended to deprive the Government of its ability to recover the

Ordered Payments if it prevailed in the automatic stay litigation. (D.I. 20 at 11). According to

the Government, nothing in the Bankruptcy Code will preclude the Bankruptcy Court or an

appellate court from reversing the Payment Order and ordering return of the Ordered Payments

under principles of restitution and unjust enrichment. The Government asserts that allowing the

Debtors to retain funds that were improperly received under a preliminary order, while depriving

a remedy to the person forced to pay, defies any notion of fairness. (Id. at 12).

       In my view, this argument misses the point. The Government failed to offer any legal

authority or theory that would support an entitlement to the return of the Ordered Payments. The

Government merely argues that the Debtors never had a right to the Ordered Payments, and that

it has a right to a return of the Ordered Payments. This argument is irrelevant to any

determination that the plan proponents (which included the Debtors’ secured lenders and the

official committee of unsecured creditors) proposed the Plan in good faith.

       The Government asserts that the Debtors’ lack of good faith is evident based on the fact

that the estate has or had funds that could have been placed into a separate reserve and instead

will be used to make a distribution to other creditors, even though nothing about the bankruptcy

case warranted immediate consummation of the Plan and distribution of funds. Rather, “the rush

                                                14
Case 1:19-cv-02215-RGA Document 21 Filed 09/09/20 Page 15 of 16 PageID #: 1511



to distribute initial distributions appeared to be a deliberate effort to deprive the United States not

just of recovery, but also of an opportunity to have the [adversary proceeding] decided on the

merits.” (Id. at 14). The Government failed to introduce any evidence that the Debtors were

deliberately seeking to avoid the Government’s claim or to moot an appeal of the Payment

Order. Administering a liquidation case as quickly as possible is hardly unusual; such a strategy

reduces costs and professional fees and usually offers the best possible chance for any recovery

by creditors. Mere supposition that the bankruptcy case was rushed in order to preclude the

Government’s recovery is insufficient to support a finding that the Plan was proposed in bad

faith.

         In support of plan confirmation, including the good faith requirement of § 1129(a)(3), the

Debtors filed a memorandum in support of confirmation and a declaration. (B.D.I. 507, 508).

The uncontroverted evidence attests that the Plan was proposed with the honest intention of

maximizing value for the Debtors, their estates, and their creditors. The Plan provides for a

litigation trust that is the best chance for recovery for unsecured creditors who would otherwise

receive nothing. The Court finds no error in the Bankruptcy Court’s determination that the Plan

was proposed in good faith, and the record reflects that the Government failed to introduce any

evidence to the contrary.

         D.     Equitable Mootness

         In its answering brief, True Health suggests that the appeal should be dismissed on the

basis of equitable mootness, as the Confirmation Order was not stayed and the Plan has been

substantially consummated. True Health, however, did not file a motion to dismiss on this basis.

Having now decided the appeal on the merits, I need not consider whether the doctrine of

equitable mootness should apply here. Even if I were to consider True Health’s request for

dismissal on this basis, I would not grant it. A court must apply the doctrine of equitable

                                                  15
Case 1:19-cv-02215-RGA Document 21 Filed 09/09/20 Page 16 of 16 PageID #: 1512



mootness “with a scalpel rather than an axe . . . , a court may fashion whatever relief is

practicable instead of declining to review simply because full relief is not available.” Tribune

Media Co. v. Aurelius Capital Mgmt., 799 F.3d 272, 278 (3d Cir. 2015). As reflected in the

record of the confirmation hearing, all parties agreed that, if the Government succeeds in the

adversary proceeding and proves that it holds an administrative expense for the Ordered

Payments, it would likely receive some recovery under the Plan. As Debtors’ counsel stated:

               The plan sets forth very clearly, in accordance with the Code and the rules, the
               ways in which they can recover it. They filed claims. If they are able to be
               successful on appeal – we don’t think that they will be – but if they are successful
               on appeal, they will then have to go through the claims allowance process and
               prove up an administrative claim, to be able to recover . . .

(D.I. 6-2 at 72:18-25). As the Bankruptcy Court similarly noted, there is “a process that can

happen through the claims process, whether it’s a pre-petition claim or a post-petition claim.”

(Id. at 63:2-4). The Court agrees with the Government that, because the liquidation trust

established under the Plan has or is likely to have some assets that could be used to make some

repayment in the event of a successful administrative expense claim, some relief remains

possible, and this appeal is not equitably moot.

V.     CONCLUSION

       For the reasons set forth herein, the Confirmation Order is affirmed. A separate order

will be entered.




                                                   16
